Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002* I, C. Lynn White, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report on Form10-Q of One XLCorp. for the quarter ended December 31, 2010 fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934 and that information contained in such Quarterly Report on Form10-Q fairly presents in all material respects the financial condition and results of operations of One XL Corp. Date: February 10, 2011 By: /s/ C. Lynn White Name: C. Lynn White Title: President, Principal Executive Officer And Principal Financial Officer * The foregoing certification is being furnished solely pursuant to 18 U.S.C. Section 1350 and is not being filed as part of the Report or as a separate disclosure document.
